ACCEPTED
                                                                                           14-14-00807-cv
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    11/10/2015 3:19:38 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK


                          No. 14-14-00807-CV
                 ___________________________________________
                                                                FILED IN
                                                         14th COURT OF APPEALS
                          I       C
                          N THE OURT OF PPEALS   A          HOUSTON, TEXAS
                                                         11/10/2015 3:19:38 PM
                              F              D
                 FOR THE OURTEENTH ISTRICT OF EXAS       T
                                                         CHRISTOPHER A. PRINE
                 ___________________________________________      Clerk

           THE PETROLEUM WORKERS UNION OF THE REPUBLIC OF MEXICO,
                                                  APPELLANT

                                        V.

    JAMES GOMEZ, AS RECEIVER FOR ARRIBA LIMITED, AND CARLOS RYERSON,
                                                   APPELLEES
                 ___________________________________________

                  On Appeal from the 281st Judicial District Court
            Harris County, Texas, the Hon. Sylvia A. Matthews presiding
                      Trial Court Cause No. 1985-35446-AC
                 ___________________________________________

 MOTION OF BRIAN CALHOUN IN SUPPORT OF MICHAEL J. PEREZ
          AND JEFFREY A. FEASBY’S MOTIONS FOR
                 PRO HAC VICE ADMISSION

TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

      1.     I, Brian Calhoun, am a practicing attorney and a member of the State

Bar of Texas. My Texas State Bar card number is 24044827 and my office

address, telephone number, and facsimile number are:

      Brian Calhoun, Esq.
      Calhoun, Bhella & Sechrest, LLP
      325 N. Saint Paul Street, Suite 2300
      Dallas, Texas 75201
      Telephone: 214.981.9200
      Facsimile: 214.981.9203
       2.    I will be associated with Applicant Michael J. Pérez and Jeffrey A.

Feasby in the above-captioned trial, and will personally participate in the trial of

this case.

       3.    I find Applicants Michael J. Pérez and Jeffrey A. Feasby to be an

outstanding and reputable attorney of the highest integrity. I recommend that he be

granted permission to participate in this particular proceeding before this Court.

                                 Respectfully submitted,


                                 By: /s/ Brian A. Calhoun
                                    Brian Calhoun, Esq.
                                    State Bar No. 24044827
                                 Calhoun, Bhella & Sechrest, LLP
                                 325 N. Saint Paul Street, Suite 2300
                                 Dallas, Texas 75201
                                 Telephone: 214.981.9200
                                 Facsimile: 214.981.9203




                                          2
                         CERTIFICATE OF SERVICE

       I certify that a true and correct copy of this motion was served on all counsel
of record electronically on November 10, 2015.

Michael Choyke                      Paul Simon
State Bar No. 00793504              State Bar No. 24003276
WRIGHT & CLOSE, LLP                 SIMON HERBERT & MCCLELLAND, LLP
One Riverway, Suite 2200            3411 Richmond Ave., Ste. 400
Houston, Texas 77056                Houston, Texas 77046
(713) 572-4321                      (713) 987-7100
(713) 572-4320 (fax)                (713) 987-7120 (fax)
choyke@wrightclose.com              psimon@shmsfirm.com

Carlos Ryerson
RYERSON & ASSOCIATES, P.C.
The Kirby Mansion
2000 Smith Street
Houston, Texas 77002-8652
(713) 307-9900
(832) 383-9320 (fax)
carlos.ryerson@ryersonlaw.com

                                              /s/ Jeffrey A. Feasby
                                              Jeffrey A. Feasby




                                          3